                        Case 2:20-cv-00564-JAM-EFB Document 14-1 Filed 07/20/20 Page 1 of 6


                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH A. SALAZAR JR., SB# 169551
                    2   E-Mail: Joe.Salazar@lewisbrisbois.com
                      RYAN MATTHEWS, SB# 311674
                    3   E-Mail: Ryan.Matthews@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    4 Sacramento, California 95833
                      Telephone: 916.564.5400
                    5 Facsimile: 916.564.5444

                    6 Attorneys for Defendants, ANDERSON FIRE
                      PROTECTION DISTRICT and FIRE CHIEF
                    7 STEVE LOWE

                    8

                    9
                   10                                     UNITED STATES DISTRICT COURT

                   11                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                   12

                   13 JAMES I. MCMILLAN,                                   Case No. 2:20-cv-00564-JAM-EFB

                   14                       Plaintiff,                     REQUEST FOR JUDICIAL NOTICE IN
                                                                           SUPPORT OF DEFENDANTS FIRE
                   15             vs.                                      CHIEF STEVE LOWE AND ANDERSON
                                                                           FIRE PROTECTION DISTRICT’S
                   16 COUNTY OF SHASTA, a public entity;                   MOTION TO DISMISS PURSUANT TO
                      CITY OF ANDERSON, a public entity;                   FEDERAL RULE OF CIVIL
                   17 ANDERSON FIRE PROTECTION                             PROCEDURE 12(b)(6)
                      DISTRICT, a public entity; FIRE CHIEF
                   18 STEVE LOWE in his official and individual            Date:   September 15, 2020
                      capacity; ANDERSON POLICE OFFICER                    Time:   1:30 p.m.
                   19 KAMERON LEE in his official and individual           Crtrm.: 6
                      capacity; SHASTA COUNTY SHERRIFF-
                   20 CORONER THOMAS M. BOSENKO RET.,                      Judge:   Hon. John A. Mendez, Crtrm. 6
                      in his individual and official capacities;
                   21 COUNTY JAIL CAPTAIN DAVE KENT, in                    Trial Date:         None Set
                      his individual and official capacity;
                   22 CALIFORNIA FORENSIC MEDICAL
                      GROUP, INC., A California Corporation;
                   23 JAIL NURSE DOES 1; JAIL NURSE DOE 2,
                      AND DOES 3-20, individually, jointly, and
                   24 severally,

                   25                       Defendants.

                   26

                   27 / / /

                   28 / / /
LEWIS                   4827-8187-4883.1                               1
BRISBOIS                  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS FIRE CHIEF STEVE LOWE AND
BISGAARD
& SMITH LLP              ANDERSON FIRE PROTECTION DISTRICT’S MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF
ATTORNEYS AT LAW                                       CIVIL PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14-1 Filed 07/20/20 Page 2 of 6


                    1            A court takes judicial notice of facts not subject to reasonable dispute in ruling on a motion

                    2 to dismiss. Emrich v. Touche Ross & Co., 846 F.2d 1190 (9th Cir. 1988). Fed. R. Evid. 201

                    3 provides for judicial notice of facts that are: “(1) generally known with the territorial jurisdiction

                    4 of the trial court or (2) capable of accurate and ready determination by resort to sources whose

                    5 accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The court can also take judicial

                    6 notice of matters of public record, such as pleadings in another action and records and reports of

                    7 administrative bodies. Emrich, 846 F.2d at p. 1190.

                    8            Defendants hereby request that the Court take judicial notice of the fact that Plaintiff James

                    9 McMillan is a licensed attorney in the State of California. The basis for this request is the online
                   10 record of the State Bar of California, attached to the Declaration of Ryan Matthews as Exhibit A.

                   11 Records of the State Bar of California are appropriate for judicial notice both as “source[] whose

                   12 accuracy cannot reasonably be questioned” and as a matter of public record. Fed. R. Evid. 201(b);

                   13 Emrich, 846 F.2d at p. 1190. As such, Defendants respectfully request that the Court grant the

                   14 instant Request.

                   15 DATED: July 20, 2020                          LEWIS BRISBOIS BISGAARD & SMITH LLP

                   16

                   17
                                                                    By:          /s/ Ryan J. Matthews
                   18                                                     JOSEPH A. SALAZAR, JR.
                                                                          RYAN MATTHEWS
                   19                                                     Attorneys for Defendants, ANDERSON FIRE
                                                                          PROTECTION DISTRICT and FIRE CHIEF
                   20
                                                                          STEVE LOWE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS                   4827-8187-4883.1                                   2
BRISBOIS                  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS FIRE CHIEF STEVE LOWE AND
BISGAARD
& SMITH LLP              ANDERSON FIRE PROTECTION DISTRICT’S MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF
ATTORNEYS AT LAW                                       CIVIL PROCEDURE 12(b)(6)
                        Case 2:20-cv-00564-JAM-EFB Document 14-1 Filed 07/20/20 Page 3 of 6


                    1                                   DECLARATION OF RYAN MATTHEWS

                    2            I, Ryan Matthews, declare as follows:

                    3            1.        I am an attorney duly admitted to practice in all of the courts of the State of

                    4 California and I am an associate with Lewis Brisbois Bisgaard & Smith LLP, attorneys of record

                    5 for Defendants, ANDERSON FIRE PROTECTION DISTRICT and FIRE CHIEF STEVE LOWE

                    6 herein. The facts set forth herein are of my own personal knowledge, and if sworn I could and

                    7 would competently testify thereto.

                    8            2.        On July 20, 2020, I accessed the website of the State Bar of California. Attached

                    9 hereto as Exhibit A is a true and correct copy of the record from the State Bar of California
                   10 establishing that Plaintiff James McMillan is a licensed attorney in the State of California. Exhibit

                   11 A was downloaded on July 20, 2020.

                   12            I declare under penalty of perjury under the laws of the United States of America that the

                   13 foregoing is true and correct and that this declaration was executed on July 20, 2020, at

                   14 Sacramento, California.

                   15

                   16                                                               /s/ Ryan J. Matthews
                                                                              Ryan Matthews
                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS                   4827-8187-4883.1                                      1
BRISBOIS                  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS FIRE CHIEF STEVE LOWE AND
BISGAARD
& SMITH LLP              ANDERSON FIRE PROTECTION DISTRICT’S MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF
ATTORNEYS AT LAW                                       CIVIL PROCEDURE 12(b)(6)
Case 2:20-cv-00564-JAM-EFB Document 14-1 Filed 07/20/20 Page 4 of 6




                  Exhibit A
7/20/2020                                          James Irwin McMillan #68584 - Attorney Licensee Search

                   Case 2:20-cv-00564-JAM-EFB Document 14-1 Filed 07/20/20 Page 5 of 6




 James Irwin McMillan #68584
License Status: Active
Address: James I McMillan, Esq., 6059 Dirac St, San Diego, CA 92122-3706
County: San Diego County
Phone Number: (858) 646-0069
Fax Number: Not Available
Email: jimcmillan@yahoo.com
Law School: Western State Univ; CA

 Below you will nd all changes of license status due to both non-disciplinary administrative matters and disciplinary
 actions.

Date                        License Status                   Discipline                Administrative Action
Present                     Active
6/11/1976                   Admitted to The State Bar of California

Additional Information:
       Explanation of licensee status
       Explanation of disciplinary system
       Explanation of disciplinary actions
       Copies of o cial licensee discipline records are available upon request


CLA Sections:                             None
California Lawyers Association (CLA) is an independent organization and is not part of The State Bar of California.


© 2020 The State Bar of California




members.calbar.ca.gov/fal/Licensee/Detail/68584                                                                         1/1
                        Case 2:20-cv-00564-JAM-EFB Document 14-1 Filed 07/20/20 Page 6 of 6


                    1                              FEDERAL COURT PROOF OF SERVICE
                                                   James I. McMillan v. County of Shasta, et al.
                    2                                  Case No. 2:20-cv-00564-JAM-EFB

                    3 STATE OF CALIFORNIA, COUNTY OF SACRAMENTO

                    4        At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 2020 West El Camino Avenue, Suite 700, Sacramento, CA 95833. I am
                    5 employed in the office of a member of the bar of this Court at whose direction the service was
                      made.
                    6
                             On July 20, 2020, I served the following document(s):
                    7
                             - REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS FIRE
                    8            CHIEF STEVE LOWE AND ANDERSON FIRE PROTECTION DISTRICT’S
                                 MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL
                    9            PROCEDURE 12(B)(6)
                   10         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                   11
                      James I. McMillan                                      In Propria Persona
                   12 4955 Via Lapiz
                      San Diego, CA 92122                                    Tel.: 858-646-0069
                   13                                                        Direct: 858-412-0058
                                                                             Fax: 206-600-4582
                   14                                                        Email: jimcmillan@netscape.net
                   15            The documents were served by the following means:
                   16           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                                 documents with the Clerk of the Court using the CM/ECF system, which sent notification
                   17            of that filing to the persons listed above.
                   18           I declare under penalty of perjury under the laws of the United States of America and the
                        State of California that the foregoing is true and correct.
                   19
                                 Executed on July 20, 2020, at Sacramento, California.
                   20

                   21
                                                                                 /s/ Alicia Rios
                   22                                                     Alicia Rios
                   23

                   24

                   25

                   26

                   27

                   28
LEWIS                   4827-8187-4883.1                                 1
BRISBOIS                  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS FIRE CHIEF STEVE LOWE AND
BISGAARD
& SMITH LLP              ANDERSON FIRE PROTECTION DISTRICT’S MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF
ATTORNEYS AT LAW                                       CIVIL PROCEDURE 12(b)(6)
